Citation Nr: 0428487	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  93-24 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother; the veteran and his sons.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1974 to August 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2002, the Court endorsed motions of the parties, and 
vacated a May 2000 Board decision that denied service 
connection for the residuals of a right foot injury, and 
remanded the matter for readjudication consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  The case was 
originally before the Board on appeal from a July 1993 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which found that new and 
material evidence had not been received to reopen the claim.  
The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in October 1997.  In November 
1997, the Board noted that the claim was reopened, and 
remanded the case to the RO for additional development. 

In July 2002, the Board undertook additional development; and 
in July 2003 the case was remanded for readjudication by the 
agency of original jurisdiction (AOJ). 


FINDING OF FACT

A right foot disability was not manifested in service or for 
many years thereafter, and is not shown to be related to 
service.


CONCLUSION OF LAW

Service connection for a right foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309  (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

During the course of this appeal, on November 9, 2000, the 
President signed into law the Veteran's Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  Regulations implementing the VCAA are published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
mandates of the VCAA are met.

Since the January 2002 Court Order, which vacated the May 
2000 Board decision and remanded the claim for readjudication 
pursuant to the VCAA, the veteran has been advised of VA's 
duty to notify and assist in the development of the claim.  
The Board's July 2002 development memorandum, correspondence 
letters from VA in September 2003 and May 2004, and 
supplemental statements of the case (SSOCs) in February and 
June 2004, all notified the appellant of the evidence 
necessary to substantiate his claim.  In September 2003 and 
May 2004 correspondence, VA specifically apprised the veteran 
of the duty to notify and assist provisions in the VCAA, with 
identification of the parties responsible for obtaining 
pertinent evidence.  Regarding timing of notice, while the 
notice did not precede initial AOJ adjudication in this 
matter, the notice was prior to the last review and 
certification of the claim to the Board.  (And notice prior 
to the initial determination obviously would not have been 
possible, as it preceded enactment of the VCAA).  In fact, 
the case was remanded by the Court to ensure compliance with 
the mandates of the VCAA.  This has been done in the interim.  
Regarding notice content, the veteran was not advised 
verbatim to submit everything he had pertinent to his claim.  
However, as he was advised what was needed to establish 
entitlement to the benefit sought and of his and VA's 
responsibilities in claims development (and by inference what 
he should submit), he was given notice equivalent to that 
mandated.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained available 
records and arranged for examinations, including in February 
2004.  Identified pertinent records have been obtained.  VA's 
notice and assistance obligations are met.  No further notice 
or assistance to the veteran is required to comply with 
38 U.S.C.A. § 5103(a).  He is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

Service medical records reveal no complaints or findings 
indicative of a right foot injury during service.  On March 
1978 examination prior to separation, the veteran's feet were 
evaluated as normal.  In a March 1978 report of medical 
history, the veteran checked "yes" next to foot trouble.  
Corresponding notes in the physician's summary indicate that 
this referred to bilateral ankle trouble.

A June 1986 VA record indicates that the veteran was treated 
for acute gouty arthritis.  He noted a history of gout in the 
right great toe.  Observation revealed edema at the base of 
the 1st metatarsal and pain on palpation. 

In a May 1987 request for records, the veteran indicated he 
sought 1977 hospital reports from Co. C, 1st. Bn., 26th INF, 
Goepping, Germany, relating to a broken foot.  A June 1987 
memorandum from the veteran's representative indicated that 
the veteran was being contacted for additional information 
regarding the hospital in Germany.

VA outpatient treatment records include a September 1991 
record noting right foot pain for the past year with a 
history of an injury in service involving a box of ammunition 
and .50-caliber machine gun falling on the foot.  He had 
complaints of pain over the MP (metatarsal-phalangeal or MTP) 
joint of the right great toe.  Physical examination revealed 
a hallux valgus right first toe with some redness.  The 
second toe was on top of the big toe, and it was difficult 
for the veteran to extend the big toe.  He was sent to 
podiatry for a consult and right foot X-rays, especially of 
the great toe.  The diagnosis was status post fracture, right 
big toe, hallux valgus.  The report of right foot X-rays 
indicates that there was a mild hallux valgus deformity, with 
no acute changes seen.  Soft tissues were unremarkable. 

A February 1992 record noted that the veteran had a flare up 
of gout pain in his right big toe.  It was noted that the 
veteran had a three-year history of gout, with attacks about 
two to three times per year.  Physical examination revealed 
right great toe swelling, erythema, and tenderness.  The 
diagnosis was acute gout attack, right great toe.  In March 
1992, the veteran was again seen for treatment of right great 
toe gout.  
 
A July 1993 VA podiatry record reflects that the veteran 
complained of pain in the right first joint of the big toe.  
Bunion deformity, right, was noted.  

In his October 1993 VA Form 9, the veteran reported that 
during service a crew member lost his grip on a "50 cal.", 
causing it to fall on the veteran's right foot, breaking 
bones.  He could no longer run, and VA had told him that he 
should have it operated on or he would not be able to walk.

December 1994 VA X-rays of the right foot revealed a mild 
hallux valgus deformity, with smooth articular surfaces and 
no evidence of bony destruction. 

In December 1994, VA received two statements from persons who 
reportedly served with the veteran.  Both authors indicated 
that they carried the veteran to the dispensary with a broken 
foot in the spring of 1977.  Both noted that they saw the 
foot in a cast when they were stationed in Goeppengen, 
Germany.

In a December 1994 letter, DCB, D.P.M, stated that the 
veteran had bilateral bunions, right greater than left.  He 
went on to state: "Patient relates history of trauma 18 
years ago to right foot, which may account for difference in 
deformities." 

At a December 1994 hearing before a hearing officer at the 
RO, the veteran and his mother testified regarding the 
reported foot fracture in 1977.  The mother stated that the 
veteran wrote home saying he had hurt his foot when he was on 
duty loading weapons.  The veteran stated that the injury 
occurred when a 50-caliber machine gun slipped from another 
soldier's hands and fell onto his foot.  The two soldiers who 
gave statements reportedly carried him to the dispensary 
where X-rays revealed the foot was fractured.  The veteran 
stated that the foot was casted and that he was put on 
profile for six weeks.  The veteran stated that he has had 
problems with the right foot since separation from service.  
He testified that he had no treatment for his foot, from any 
source, from 1978 to 1986.  He reported that when he sought 
treatment at VA in 1984 or 1986, and was told that he needed 
surgery.  

In a February 1995 letter signed by SSGT. RDA, it was noted 
that PFC L. dropped a .50 Cal. Machine gun on the veteran's 
foot during military exercises in the summer of 1977 in 
Geoppingen, Germany.  SSGT. RDA further noted that the 
veteran was in a cast for six to eight weeks and was placed 
on light duty for two weeks thereafter.

Responding to a March 1995 request for records, DCB, D.P.M. 
faxed a copy of a June 1994 record showing that the veteran 
was treated for right foot soreness claimed to be related to 
an incident in service where he dropped a machine gun on the 
foot.

On VA examination in April 1995, the veteran reported a right 
great toe problem, with the toe gradually growing further 
into lateral deviation, so that it currently tended to fall 
beneath the 2nd toe.  He noted that Dr. L. told him that he 
required metatarsal osteotomy.  Examination of the right 
great toe showed varus deformity.  

A June 1995 operative report indicates that DCB, D.P.M, 
performed a modified Austin type bunionectomy to address the 
veteran's hallux abducto valgus, right foot.

On VA examination in October 1996, the veteran reported joint 
pain, thought to be gout, involving his right great toe.  He 
indicated that his feet were improved status post 
bunionectomy.  Physical examination indicated that his feet 
appeared intact.

At the October 1997 hearing before the undersigned, the 
veteran and his sons testified regarding the claimed 
residuals of a right foot fracture.  The sons indicated that 
he had to wrap his foot in an ace bandage and use crutches. 

On VA examination in February 1998, the examiner noted the 
veteran's report of having fractured his right first 
metatarsal during service when a machine gun fell on his 
foot.  The examiner noted that the file contained no record 
of the fracture.  The veteran reported complaints of extreme 
pain in the right foot that rendered him unable to walk at 
least two weeks out of the month.  The examiner reported 
detailed vascular, neurological, dermatological, and 
musculoskeletal findings regarding the feet.  He noted that 
the veteran had pain on active and passive range of motion of 
the right first MTP joint, with slight abrupt end range of 
motion and some crepitus.  Radiographs showed some changes 
consistent with gout.  The intermetatarsal angle on the left 
foot was noted to be 10 degrees.  On the right foot it was 
also 10 to 11 degrees.  The examiner noted that the veteran 
had undergone a right first metatarsal osteotomy of the 
chevron type at the neck of the metatarsal, but that 
measuring from the shaft of the first metatarsal comparing it 
to the shaft of the second metatarsal, the IM angle was again 
noted to be 10 to 11 degrees, almost exactly the same as on 
the left.  The examiner also noted the veteran had a 
moderately severe bunion associated with hallux valgus on the 
left side, and essentially no bunion on the right because it 
was surgically removed at the time of the Austin osteotomy.  
Stance evaluation showed moderate pronation.  Gait evaluation 
showed an abnormal external rotation on the right side 
compared to the left.  The examiner stated that this abnormal 
external rotation was undoubtedly compensation for pain at 
the first MTP joint.  In his assessment, the examiner noted 
that he had no records of what exactly the first metatarsal 
fracture was, and what was done to treat it.  He stated that 
the intermetatarsal angle, which is a measure of the degree 
of severity of the bunion deformity, was essentially equal on 
both sides.  The osteotomy reduced the bunion deformity on 
the right but there was some residual crepitus and reduction 
in range of motion, which could be due to the surgery or 
could be due to his history of gout.  Uric acid and CBC were 
in the normal range, but on the absolute high end of normal.  
The examiner indicated that the veteran's positive clinical 
history and his description of the pain were quite consistent 
with gouty attacks, and he noted there was some radiological 
evidence of gouty arthritis at the first MTP joint and also 
the mid tarsal joint.  He stated that he did not believe that 
the residuals of any metatarsal fracture significantly 
affected the bunion deformity.  The examiner found that the 
only right first MTP joint abnormality seen on radiological 
pictures is clearly the result of the Austin bunionectomy 
performed a couple of years ago.  He did not see any evidence 
of malalignment from any fracture that may have occurred in 
the past.  The examiner noted that the extent to which trauma 
may have caused the area of the right foot to be more 
susceptible to gouty attacks is hard to say, but that if 
indeed the first metatarsal was fractured, and the impact was 
enough to do that, it could make the area more susceptible to 
gouty attacks.  Regarding the bunion, the examiner did not 
see any evidence of any previous trauma significantly 
contributing to the hallux valgus deformity.  

The impression on March 1998 VA X-rays of the right foot was 
evidence of interval distal first metatarsal osteotomy.    

On VA examination in June 1999, the examiner noted that X-
rays of the right foot showed no deformity of the metatarsal 
and no evidence of an old fracture.  He found that the 
veteran did have the hallux valgus deformity of both feet, 
but reported that the fracture of the right first metatarsal 
did not seem to be documented by X-rays or other.  Physical 
examination revealed significant tenderness to the MTP joints 
of both feet.  The first MTP joint of both feet was tender to 
palpation compression, dorsiflexion, plantar flexion, and 
movement of the forefoot.  Hallux valgus deformity was to 20-
degrees on the right, and to 15 degrees on the left.  
Increased callosities were noted over the MTP joints.  
Diagnoses included gout, right great toe, and hallux valgus 
deformity, right greater than left.

On VA examination in February 2004, the examiner noted the 
veteran's reports of right foot injury and treatment in 
service, and that review of the record revealed no 
documentation of a right foot injury.  He also noted that 
information from outside doctors regarding a right foot 
injury was also of limited value.  The only statement he 
could find was from the doctor who performed the veteran's 
osteotomy, and indicated that the injury the veteran 
described to him could be responsible for a difference in the 
degree of hallux valgus on the right side compared to the 
left.  Present complaints included pain starting in the big 
toe and radiating up the foot.  Bilateral vascular findings 
included: dorsalis pedis and posterior tibial pulses 3/4; good 
skin turgor and temperature; good hair growth; and 
subpapillary venous filling time less than two seconds.  
Neurological findings were: epicritic sensation intact and 
within normal limits; neuritic type pain noted when pressure 
is applied to the medial aspect of the right foot overlying 
the surgical scar from the bunionectomy.  The pain was sharp 
and radiated up into the foot.  Deep tendon reflexes were 
essentially intact at the Achilles, bilaterally.  Physical 
examination of the feet showed that the first MTP joint range 
of motion was reduced on the right to about 5 degrees of 
dorsiflexion and 15 degrees of plantar flexion, and was 
painful throughout the range of motion.  On the right side, 
range of motion of both the 1st MTP joint and the subtalar 
joint was limited by extensive guarding from pain.  
Evaluation showed moderately excessive pronation during gait.  
The veteran was unable to walk on his toes or the inside of 
his feet because of the pain produced by pressure on the 1st 
MTP joint.  Radiographs of both feet showed a moderate hallux 
valgus bilaterally.  On the right side there was evidence of 
a Silver-type bunionectomy, which reduced the medial 
eminence, but there was no evidence of any osteotomy of the 
metatarsal.  All bone cortices of the tarsal bones and the 
metatarsals were smooth.  The examiner noted that he saw no 
evidence of any residual malalignment from any fracture, and 
no evidence of characteristic joint erosions, which would be 
seen in severe long-standing gout.  Radiographs were noted to 
show an intermetatarsal angle between the 1st and 2nd 
metatarsals of 9 degrees on the right side and 10 degrees on 
the left side.  The hallux abductus angle of the right great 
toe was approximately 15 degrees; on the left it was 
approximately 20 degrees.  There was no under riding or over 
riding of the digits on the right.  Calluses were noted 
underneath the 1st MTP joint medially, bilaterally, a little 
bit worse on the right than on the left.  The assessment was 
that the veteran had hallux valgus deformity bilaterally.  He 
had a history of gout and has had several elevated uric acids 
in the past.  Responding to questions posed by VA, the 
examiner stated:  

Assuming that the patient has explained 
the accident to me exactly as it 
happened, and he does have some 
difficulty recalling any significant 
details of the accident, one would expect 
that if it had contributed to the bunion 
formation of the right foot, it would be 
through either fracture of the 1st 
metatarsal which led to significant 
malalignment; or significant soft tissue 
damage, which would damage the tendons 
that control the toe position.  
Obviously, without access to the medical 
records of treatment done at the time, it 
is difficult to render an exact opinion.  
However, it is clear from looking at the 
present day X-rays that there is no 
radiographic evidence of any fracture 
having occurred on the right foot.  That 
is not to say it did not happen, but it 
is to say that if any of the bones of the 
right foot were fractured, they healed 
without malalignment or any residual 
deformity.  The intermetatarsal angle, 
right compared to left, is almost exactly 
the same and, therefore, the degree of 
hallux valgus is no more advanced on the 
right than it was on the left.  

The examiner further stated, "...there is no doubt in my mind 
that the deformity of hallux valgus on the right foot before 
the surgery was almost identical to the left foot.  The 
remaining intermetatarsal angle which can be measured is 
almost identical.   So, it is my opinion that any injury that 
occurred to the right foot had no long lasting significant 
effect on bony alignment and did not significantly contribute 
to the bunion formation on the right foot."

The examiner went on to say that "there are no scars or 
indentations anywhere on the right foot which would indicate 
a deep soft tissue injury from this incident."  He noted 
that all of the tendons controlling the dorsiflexion and 
plantar flexion of the great toe appeared to be intact, and 
that any damage to the intrinsic muscles controlling the 
position of the hallux would have been the result of a deep 
penetrating wound, before finding that neither the patient's 
description nor the current appearance of the foot lead me to 
believe that that occurred.  The examiner concluded: 
"Therefore it is my opinion that the injury did not have a 
significant effect on the development of bunion deformity."  
I believe that the bunion deformity is essentially equal 
bilaterally and due to a hypermobility of the 1st ray caused 
by some excessive pronation at the subtalar joint.  
Responding to the question of whether trauma made the joint 
more susceptible to gouty arthritis, the examiner stated:  
"Severe degenerative changes in a joint can definitely cause 
that joint to be more susceptible to gouty accumulation but I 
see no evidence either radiographically or clinically that 
that is the case in [the veteran's] right foot."

Records added to the claims file from the Social Security 
Administration (SSA) in May 2004 include copies of medical 
records previously submitted and a June 1998 Report of 
Continuing Disability Interview noting the veteran's report 
of injuring the right foot during service. 

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
presumptive service connection will be granted for certain 
chronic disorders, such as arthritis, if the evidence shows 
that such disability was manifested to a compensable degree 
in the initial postservice year. 38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In accordance with 38 U.S.C.A. § 5107, when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.
Here, the veteran clearly has right foot disability which has 
required surgical intervention.  However, service medical 
records contain no objective findings of any injury involving 
the right foot.  While the veteran noted foot trouble on his 
March 1978 report of medical history, corresponding notes in 
the physician's summary indicated that this actually involved 
bilateral ankle trouble.  On March 1978 examination prior to 
separation, the veteran's feet were evaluated as normal.  A 
right foot disability was not shown during service or for 
years thereafter.

From separation in March 1978 until 1986, there is no 
evidence whatsoever that the veteran had any disability of 
the right foot.  He himself has testified that he did not 
seek treatment prior to 1986.  The earliest reported 
diagnosis of right foot disability is in a June 1986 VA 
record noting treatment for acute gouty arthritis.  (As 
arthritis was not manifested in the veteran's first 
postservice year, presumptive service connection is not for 
consideration.)  Subsequent diagnoses have included hallux 
valgus right first toe, bunion deformity right, and gout.  

While the veteran has asserted since 1986 that his right foot 
disability is related to a fracture in service, and has 
submitted statements from fellow servicemen attesting to the 
fact that he injured his right foot during service, the 
medical evidence of record does not support this allegation, 
and tends to refute it.  Examiners have consistently found 
that X-rays revealed no x-ray evidence of a fracture having 
occurred in the right foot.  Even conceding (for the sake of 
argument) that the veteran fractured a bone in his right foot 
exactly as alleged, there is no competent (medical) evidence 
that any current right foot disability is related to such a 
fracture.  VA examiners in February 1998 and in February 2004 
gave reasoned opinions indicating that there was no basis in 
the clinical evidence for relating any current foot deformity 
to a fracture in service,  The latter examiner specifically 
noted that if any of the bones of the right foot had 
fractured, they healed without malalignment or any residual 
deformity.  It was his opinion that the veteran's claimed 
injury on the right had no significant effect on the 
development of bunion deformity.  In support of his 
conclusion, the examiner pointed out that the remaining 
intermetatarsal angle on both the right and left side was 
nearly identical, a fact which supports a bilateral cause for 
the deformity (rather than the unilateral cause such as the 
alleged fracture).  There was no evidence, either 
radiographically or clinically, that any claimed trauma made 
the veteran more susceptible to gouty accumulation. 

The Board has noted the September 1991 statement in the 
outpatient treatment records indicating a diagnosis of 
"status post fracture, right big toe, hallux valgus".  
However, the physician did not conclude that the fracture in 
service had actually occurred, nor did not find medical 
evidence of a connection between a current right foot 
disorder and a fracture in service.  The statement is only a 
repetition of history provided by the veteran.  A bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  

Where the question presented is one of medical causation, lay 
statements alone are not sufficient to establish, competent 
(medical) evidence is necessary.  See Espiritu v. Derwinski, 
2 Vet. App 492 (1992).  The veteran has presented no medical 
opinion supporting his theory of causation for the disability 
at issue.  All the competent (medical) evidence in the matter 
is against his claim.  His hearing testimony, testimony from 
his witnesses, and statements from soldiers who served with 
the veteran have been considered, but as noted, is not 
probative in the matter of medical causation.  The 
preponderance of the evidence is against this claim, and it 
must be denied.       


ORDER

Service connection for a right foot disability is denied



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



